Citation Nr: 1745242	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-01 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for type 2 diabetes mellitus.

2. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for peripheral neuropathy of the upper and lower extremities.

3. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a skin disorder.

4. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension.

5. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for impotence.

6. Entitlement to service connection for type 2 diabetes mellitus, to include as due to herbicide exposure.

7. Entitlement to service connection for right and left upper extremity peripheral neuropathy, to include as secondary to type 2 diabetes mellitus.

8. Entitlement to service connection for right and left lower extremity peripheral neuropathy, to include as secondary to type 2 diabetes mellitus.

9. Entitlement to service connection for a skin disorder, to include as due to exposure to herbicide agents.

10. Entitlement to service connection for hypertension, to include as secondary to type 2 diabetes mellitus.

11. Entitlement to service connection for impotence, to include as secondary to type 2 diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Carsten, Counsel




INTRODUCTION

The Veteran served on active duty from July 1967 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2011 and June 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In February 2016, a videoconference hearing was held before the undersigned. At that time, the Veteran submitted additional evidence with a waiver of RO jurisdiction. The record was held open for 60 days and in March 2016, additional evidence was received with a waiver. 

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 

The issues of entitlement to service connection for a skin disorder, hypertension, and impotence are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a March 2008 rating decision VA denied entitlement to service connection for type 2 diabetes mellitus, peripheral neuropathy of the upper and lower extremities, hypertension, and impotence. A statement of the case was furnished in February 2009, but the Veteran did not perfect an appeal. 

2. Evidence associated with the record since the March 2008 decision relates to an unestablished fact necessary to substantiate the claims and raises a reasonable possibility of substantiating the claims of entitlement to service connection for diabetes, peripheral neuropathy of the upper and lower extremities, hypertension and impotence. 

3. In April 2009, VA denied entitlement to service connection for a skin rash; the Veteran did not appeal this decision. 

4. Evidence associated with the record since the April 2009 rating decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating a claim of entitlement to service connection for a skin disorder. 

5. The Veteran served in Korea from February 1968 to February 1969 as a vehicle mechanic; the evidence is at least in equipoise as to whether his service included operating in the demilitarized zone where he was exposed to herbicide agents. 

6. Medical evidence shows a current diagnosis of type 2 diabetes mellitus.

7. Medical evidence shows that the Veteran's peripheral neuropathy of the upper and lower extremities is a complication of service-connected diabetes.


CONCLUSIONS OF LAW

1. The March 2008 and April 2009 rating decisions are final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016). 

2. New and material evidence has been received to reopen the claims of service connection for type 2 diabetes mellitus, peripheral neuropathy of the upper and lower extremities, hypertension, impotence, and a skin disorder. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016). 

3. Resolving reasonable doubt in his favor, type 2 diabetes mellitus is presumed to have been incurred during service. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(6)(iv), 3.309(e) (2016).

4. Right and left upper extremity peripheral neuropathy is secondary to service-connected diabetes. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.310 (2016).

5. Right and left lower extremity peripheral neuropathy is secondary to service-connected diabetes. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

In March 2008, VA denied entitlement to service connection for diabetes, peripheral neuropathy of the upper and lower extremities, hypertension and impotence. The basis for the denial of service connection for diabetes was that it was not shown in service or within one year following discharge from active duty, and there was no evidence of in-service Agent Orange exposure. The remaining issues were claimed as secondary to diabetes.  As service connection for diabetes was not established, secondary service connection was not warranted. It was further noted that those disorders were not shown in service or otherwise related to service. The Veteran disagreed and submitted additional evidence with his notice of disagreement. A statement of the case was furnished in February 2009, but he did not perfect a timely appeal. Thus, the decision is final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

In April 2009, VA denied entitlement to service connection for a skin rash based on findings that although he was treated in service for a skin rash, there was no permanent or chronic disability shown in service or following and it was not due to herbicide exposure. The Veteran did not appeal this decision and it is also final. Id.

In August 2010, the Veteran requested to reopen his claims of entitlement to service connection for diabetes, a skin disorder, and numbness in the hands and feet due to Agent Orange. 

In April 2011, VA confirmed and continued the denial of entitlement to service connection for a skin rash; and also determined that new and material evidence had not been submitted to reopen claims of entitlement to service connection for diabetes and peripheral neuropathy of the upper and lower extremities. In June 2013, VA determined that new and material evidence had not been submitted to reopen claims of entitlement to service connection for hypertension and impotence. The Veteran disagreed and perfected appeals of these decisions. 

At the time of the March 2008 and April 2009 decisions, there was no evidence of a chronic disability during service or any applicable presumptive period. Additionally, the evidence did not establish in-service herbicide exposure.

Since the March 2008 and April 2009 decisions, a significant amount of evidence has been added to the claims folder. This includes the Veteran's testimony and other statements providing additional detail concerning his service in Korea. Also included are statements received in March 2016 - specifically, a buddy statement from E.B. indicating that he served with the Veteran and they went to the demilitarized zone  in Korea; and a statement from Dr. C.P. indicating that the Veteran was diagnosed with contact dermatitis due to Agent Orange exposure. This evidence is new, relates to unestablished facts, and raises a reasonable possibility of substantiating the claims. Accordingly, they are reopened herein. See 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24. Vet. App. 110 (2010).

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection will be presumed for certain diseases, including diabetes and hypertension, if manifest to a compensable degree within one year after discharge from active duty. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).

The Veteran does not contend his diabetes began during service or within the one year presumptive period. Rather, he argues that his current diagnosis is related to in-service exposure to herbicide agents. 

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied. The listed diseases include type 2 diabetes. 38 C.F.R. § 3.309(e).

A Veteran who, during active military service, served between April 1, 1968 and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean demilitarized zone  in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iv).

Service personnel records show the Veteran served in Korea from February 1968 to February 1969, which is within the applicable time period. His DA Form 20 lists his unit as Headquarters and Headquarters Detachment Company, 127th Signal Battalion, 7th Infantry Division. His principal duty was listed as wheel vehicle mechanic. The Veteran's unit is not specifically identified by the Department of Defense as operating in the Korean demilitarized zone  during the qualifying time period. See M21-1, Part IV.ii.1.H.4.b. 

When a Veteran claims exposure in Korea and service was not in a unit specifically listed, VA must send a request to the Joint Services Records Research Center (JSRRC) for verification of exposure. See M21-2, Part IV.ii.1.H.4.c. A January 2008 reply from the United States Armed Services Center for Research of Unit Records (USASCRUR) (now JSRRC) states:

The 127th Signal Battalion was located at Camp Casey South Korea which is 13.64 miles from the Demilitarized Zone. We are unable to verify if the unit served inside the Demilitarized Zone. 

According to military records, herbicides were used in Korea between 1967-1969. The documentation states that chemical herbicides were used along the southern boundary of the Demilitarized Zone during 1967-1969 by Republic of Korea Armed Forces as a part of counter-infiltration operations. ....

In support of his claim, the Veteran submitted a copy of a fax from Compensation and Pension Service (Policy) which addressed what military units should be listed as active at or near the Korean demilitarized zone  from April 1968 to July 1969, where service in any of those units would allow conceding herbicide exposure to veterans claiming benefits under Chapter 18 (children of "certain Korea service veterans" born with spinal bifida) and in pertinent part, states:

M21-1MR also refers to unnamed signal and engineer units attached to the 2nd and 7th Infantry Divisions which could merit inclusion in the list of units where herbicide exposure is conceded. An Internet search for such military units has not produced significant information. There is evidence that the 127th Signal Battalion was stationed at Camp Casey, near the [demilitarized zone], during 1968 and 1969 (stationed from 1957 to 1971). However, details of unit activity are not readily available. 

An August 2012 statement from the Veteran's spouse indicates he told her about going to the demilitarized zone  when the crew from the USS PUEBLO was released. The Veteran submitted an internet article showing the crew was captured in January 1968 and released in December 1968 when they were taken by buses to the demilitarized zone  and ordered to walk south across the "Bridge of No Return." The Board further notes that the crew of the USS PUEBLO is listed as a military entity identified by the Department of Defense as operating in the Korean demilitarized zone  during the qualifying time period. M21-2, Part IV.ii.1.H.4.b.

In April 2014, the JSRRC Coordinator at the RO completed a "Formal Finding of a lack of information required to corroborate a claim of Agent Orange Exposure."

At the February 2016 videoconference hearing, the Veteran testified that he was a mechanic and wrecker operator and he was stationed at Camp Casey, close to the demilitarized zone . He reported that he went up to the demilitarized zone  area maybe once or twice a month and stayed long enough to change out or hook up a wrecker and tow the vehicle back. 

A February 2016 statement from E.B. indicates he was sent to South Korea in 1968 and was assigned to the 127th Signal Battalion. He was training to be a vehicle repairman and was going to take the Veteran's place when he rotated back to the States. He indicated that he and the Veteran took the wrecker north and south of Camp Casey. He remembered crossing the Imjin River going to 2nd Infantry camps or field locations to get their trucks. He also remembered one time they had to go to the demilitarized zone  and pick up a three-quarter ton truck that had been shot up. He specifically stated that he could "verify that [the Veteran and he] both traveled to the demilitarized zone  area doing our military job." 

On review, the Veteran's unit was stationed at Camp Casey, in fairly close proximity to the demilitarized zone. VA was unable to verify through official sources whether or not the Veteran's unit served there and the Compensation and Pension Service memo indicates that details of unit activity were not readily available. Notwithstanding, the Veteran is competent to report that he traveled on occasion to the demilitarized zone and his reports appear consistent with the circumstances of his military duties. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a lay person is competent to report on that of which he or she has personal knowledge). The Board has no reason to doubt the Veteran's credibility or the statement of E.B., which corroborates his reports. The evidence is at least in equipoise as to whether his service included operating in the demilitarized zone and resolving reasonable doubt in his favor, exposure to herbicide agents is established. See 38 C.F.R. § 3.102.

Evidence of record shows a current diagnosis of type 2 diabetes mellitus and service connection is warranted. See 38 C.F.R. §§ 3.307, 3.309(e). 

The Veteran contends he has several complications related to diabetes, to include peripheral neuropathy of the upper and lower extremities. A February 2011 examination for Social Security benefits notes a history of neuropathy. 

Service connection may be granted on a secondary basis for a disability that is proximately due to a service-connected condition. 38 C.F.R. § 3.310(a). Service connection is also possible when a service-connected condition has aggravated a claimed condition, but compensation is only payable for the degree of additional disability attributable to the aggravation. See Allen v. Brown, 7 Vet. App. 439 (1995). The Board acknowledges that 38 C.F.R. § 3.310(b) (Aggravation of nonservice-connected disabilities) was amended in October 2006.

In May 2016, the Veteran underwent a VA cold injury examination in connection with a claim for frostbite residuals. He reported tingling in the hands and feet. The examiner stated that it was less likely as not that the Veteran's hand and feet symptoms were related to the effects of cold exposure and more likely as not they were related to his diabetes mellitus. The examiner noted the Veteran had several complications of diabetes including neuropathy. The examiner provided additional rationale noting that the Veteran's complaints of "numbness and tingling" in his hands and feet and "needles" in the bottom of his feet started about 15 years ago, which was 30 years after separation and 17 years after his diabetes was diagnosed. The examiner further noted that this history was typical of a diabetic condition. 

On review, the Veteran's peripheral neuropathy of the right and left upper and lower extremities is related to the now service-connected diabetes and secondary service connection is warranted. 38 C.F.R. § 3.310. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for type 2 diabetes mellitus is reopened. 

New and material evidence having been received, the claim of entitlement to service connection for peripheral neuropathy of the upper and lower extremities is reopened. 

New and material evidence having been received, the claim of entitlement to service connection for a skin rash is reopened.

New and material evidence having been received, the claim of entitlement to service connection for hypertension is reopened.

New and material evidence having been received, the claim of entitlement to service connection for impotence is reopened. 

Entitlement to service connection for type 2 diabetes mellitus is granted. 

Entitlement to service connection for right and left upper extremity peripheral neuropathy is granted. 

Entitlement to service connection for right and left lower extremity peripheral neuropathy is granted. 


REMAND

Skin disorder

The Veteran contends he has a skin disorder related to active service. At the videoconference hearing, he reported skin problems starting in Korea and he feels his current skin issues are directly related to service. 

Service treatment records show the Veteran was treated for eruptions on the right face, neck, and ear. The records confirm this problem started while he was stationed in Korea in 1968. The diagnoses included possible polymorphous light eruption and neurodermatitis. 

The Veteran underwent a VA examination in November 2010. The examiner stated that it was likely the new lesion on his face was another basal cell carcinoma but could not determine without a tissue exam. The Veteran underwent another VA examination in January 2011 and diagnosis was actinic keratosis right cheek and right ear and dermatoheliosis right nose, right cheek, right neck and right ear. In an addendum, the November 2010 examiner stated that the according to the claimant, the previous lesion was a basal cell carcinoma and the current condition of actinic keratosis was not caused by, the result of, or a continuation of the previous skin condition. 

In March 2016, a private physician stated that the Veteran was diagnosed with irritant contact dermatitis due to Agent Orange exposure. The March 2016 examiner did not provide any rationale for this statement.

On review, additional examination is needed to determine whether the Veteran has a current skin disorder that is related to active service or events therein, to include exposure to herbicide agents. 

Hypertension and impotence

The Veteran contends that he has hypertension and impotence secondary to diabetes. See VA Form 9 received in April 2015. A VA examination and opinion are needed to address secondary service connection. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA skin examination by a dermatologist. The Veteran's VBMS and Virtual VA files must be available for review. 

The examiner is requested to identify all skin disorders.  For each diagnosed disorder address whether it is at least as likely as not related to the Veteran's complaints and treatment during service or is otherwise related to service, to include Agent Orange exposure. The examiner is advised that service connection for a disease can be established on a direct basis as related to Agent Orange and is not precluded solely because the disease is not listed as a presumptive condition associated with herbicide exposure. 

A full and complete explanatory rationale must be provided for any opinion offered.  If any requested opinion cannot be answered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training to offer an opinion.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of hypertension. The Veteran's VBMS and Virtual VA files must be available for review. 

Following the examination the examiner must state whether it is at least as likely as not that current hypertension is proximately due to or the result of type II diabetes mellitus. If the examiner determines hypertension is not caused by diabetes, he/she must opine whether it is at least as likely as not that hypertension is aggravated by type II diabetes. If aggravation is found, the examiner should specify the baseline level of disability.

A full and complete explanatory rationale must be provided for any opinion offered.  If any requested opinion cannot be answered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training to offer an opinion.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of impotence. The Veteran's VBMS and Virtual VA files must be available for review.  Following the examination the examiner is to opine whether it is at least as likely as not that current impotence is proximately due to or the result of type II diabetes mellitus or any associated complications.

If the examiner determines impotence is not caused by diabetes, he/she should opine as to whether it is at least as likely as not aggravated by type II diabetes or any associated complications. If aggravation is found, the examiner should specify the baseline level of disability.

A full and complete explanatory rationale must be provided for any opinion offered.  If any requested opinion cannot be answered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training to offer an opinion.

4. Thereafter, the RO must review the examination reports to ensure that they are in complete compliance with the directives of this REMAND. If the report is deficient in any manner, the RO must implement corrective procedures at once.

5. The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2016). In the event the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any notice that was sent was returned as undeliverable.

6. Upon completion of the requested development and any additional development deemed appropriate, readjudicate the claims of entitlement to service connection for a skin disorder, hypertension, and impotence. If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and be given an appropriate opportunity for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


